Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 MUTUAL SETTLEMENT AGREEMENT AND GENERAL RELEASE This Mutual Settlement Agreement and General Release (Settlement Agreement) is entered into effective as of May 15, 2007 (Effective Date) by and between PainCare Holdings, Inc., a Florida corporation ( PainCare ), PainCare, Inc., a Nevada corporation and a wholly owned subsidiary of PainCare ( PainCare Sub ) and PainCare Acquisition Company IX ( PainCare Sub #9 ), a Florida corporation and a wholly owned subsidiary of PainCare Sub, (collectively referred to as  Sellers ) as the First Part, and Kenneth M. Alo, M.D., an individual ( Dr. Kenneth Alo ); NCCCK Childrens Trust, an Irrevocable Nongrantor Trust (the  Trust ); Alpha Two, LLC a Nevada Limited Liability Company (the 
